Name: Commission Regulation (EEC) No 2863/83 of 13 October 1983 altering the deadlines for concluding the contracts specified in Regulations (EEC) No 592/83 and (EEC) No 594/83 concerning measures for expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/ 10 Official Journal of the European Communities 14. 10 . 83 COMMISSION REGULATION (EEC) No 2863/83 of 13 October 1983 altering the deadlines for concluding the contracts specified in Regulations (EEC) No 592/83 and (EEC) No 594/83 concerning measures for expanding the markets in milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products ('), as last amended by Regulation (EEC) No 1209/83 (2), and in particular Article 4 thereof, Whereas under Article 5 (2) and (3) of Commission Regulation (EEC) No 592/83 of 14 March 1983 con ­ tinuing the measures referred to in Regulation (EEC) No 507/82 in respect of measures to promote sales outside the Community of milk products of Commu ­ nity origin (3) the Commission must, before 1 October 1983 , draw up a list of proposals selected for financing and the competent authorities must, before 1 November 1983 , conclude contracts in respect of the proposals which have been selected ; whereas the amount of time required in order to consider the proposals in question is greater than that provided for ; whereas the deadlines in question should therefore be postponed ; Whereas identical problems have arisen in respect of the deadlines specified in Article 5 (2) and (3) of Commission Regulation (EEC) No 594/83 of 14 March 1983 continuing the measures referred to in Regula ­ tion (EEC) No 273/82 in respect of technical assis ­ tance for the development of the use and consumption of milk products of Community origin outside the Community (4) ; whereas there should be a similar postponement in respect of the deadlines specified in that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 592/83 is hereby amended as follows : 1 . In Article 5 (2), '1 October 1983 ' is hereby replaced by '1 November 1983 '. 2. In Article 5 (3), '1 November 1983' is hereby replaced by '1 January 1984'. Article 2 Regulation (EEC) No 594/83 is hereby amended as follows : 1 . In Article 5 (2), '1 October 1983 ' is hereby replaced by '1 November 1983 '. 2. In Article 5.(3), '1 November 1983' is hereby replaced by '1 January 1984'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1983 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 132, 21 . 5 . 1983 , p. 6 . (3 OJ No L 71 , 17 . 3 . 1983 , p. 17 . 4) OJ No L 71 , 17. 3 . 1983 , p. 24 .